— Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered May 2, 1986, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly sustained the prosecutor’s objections to the defense counsel’s remarks during summation. Inflammatory comments and expressions of personal opinion concerning the veracity of witnesses are improper in the summation of either the prosecutor or the defense counsel (People v Mitchell, 114 AD2d 978, 979, lv denied 67 NY2d 654). The defense counsel’s repeated characterization of the People’s witnesses as liars was improper. He also persistently misstated the facts that were before the jury. Counsel may not call upon the jury to draw conclusions which are not fairly inferable from the evidence (People v Ashwal, 39 NY2d 105, 110).
Nor was the defendant prejudiced by the prosecutor’s remarks during summation. While some of the comments may have been impassioned, we find them to be within the "broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399).
In addition, a general credibility instruction, which the court gave here, rather than a special charge on prior inconsistent statements, was sufficient (see, People v Dellarocco, 115 AD2d 904, lv denied, 67 NY2d 941), and we find that the credibility charge was proper. The jury was adequately informed of the correct rules to apply in arriving at its verdict (see, People v Canty, 60 NY2d 830, 832).
*661We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Weinstein, Rubin and Hooper, JJ., concur.